Name: Commission Regulation (EEC) No 2969/88 of 27 September 1988 re-establishing the levying of customs duties on electric motors and generators, falling within CN code 8501, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  electronics and electrical engineering
 Date Published: nan

 29 . 9. 88 Official Journal of the European -Communities No L 269/ 15 COMMISSION REGULATION (EEC) No 2969/88 of 27 September 1988 re-establishing the levying of customs duties on electric motors and generators , falling within CN code 8501 , originating in Hong Kong , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of electric motors and generators, falling within CN code 8501 , the individual ceiling was fixed at 1 1 680 000 ECU ; whereas, on 21 September 1988 , imports of these products into the Community originating in Hong Kong reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 2 October 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in Hong Kong : Order No CN code Description 10.1030 8501 10 91 8501 10 93 8501 10 99 8501 20 90 8501 31 90 Electric motors and generators and electric generating sets and rotary converters, excluding synchronous motors of an output not exceeding 18 W 8501 32 91 8501 32 99 8501 33 91 8501 33 99 8501 34 50 8501 34 91 8501 34 99 8501 40 90 8501 51 90 8501 52 91 8501 52 93 8501 52 99 8501 53 50 8501 53 91 8501 53 99 8501 61 91 8501 61 99 8501 62 90 8501 63 90 8502 11 90 . 8502 12 90 8502 13 91 8502 13 99 8502 20 91 8502 20 99 8502 30 91 8502 30 99 8502 40 90 ex 8504 31 90 Other transformers having a power handling capacity not exceeding 1 kVA   Other    To be used with toys (') OJ No L 350 , 12. 12 . 1987, p. 1 . No L 269/ 16 Official Journal of the European Communities 29 . 9 . 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1988 . For the Commission COCKFIELD Vice-President